DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Hardy (Reg. No. 47. 362) on 02/11/2021.
The application has been amended as follows: 
Claim 1, in line 21, changed to:  “…through a flexible printed circuit (FPC), …”

Claim 11, line 3, is changed to: “a flexible printed circuit (FPC); …”

Claim 23, in line 2, is changed to: “… a flexible printed circuit (FPC), …”

Allowable Subject Matter
Claims 1-3, 5-21, 23 (renumbered 1-21) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references, in particular Bogard (US 7,908,021), Sasaki et al. (US 2005/0111582), Shirazi et al. (US 2006/0062331), taken alone or in combination do not teach or suggest a display device comprising “wherein the phase modulation portion transmits the high-frequency signal and the second carrier wave to the phase demodulation portion through a flexible printed circuit (FPC), wherein the phase regulating portion adjusts a phase of the high-frequency signal and a phase of the second carrier wave in accordance with characteristics of the FPC, in combination with the other limitations in the claim.
Independent Claims 1 & 23 are allowable over the prior art of record since the cited references, in particular Bogard (US 7,908,021), Sasaki et al. (US 2005/0111582), Shirazi et al. (US 2006/0062331), taken alone or in combination do not teach or suggest a semiconductor device comprising  wherein the phase regulating portion adjusts a phase of the high-frequency signal in accordance with characteristics of the FPC, wherein the phase modulation portion transmits the high-frequency signal adjusted by the phase regulating portion to the phase demodulation portion through the FPC" along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627